
	
		II
		112th CONGRESS
		1st Session
		S. 1822
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mr. Heller (for himself,
			 Mr. Boozman, and
			 Mr. Brown of Massachusetts) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the exhumation and transfer of remains of
		  deceased members of the Armed Forces buried in Tripoli, Libya.
	
	
		1.Exhumation and transfer of
			 remains of deceased members of the Armed Forces buried in Tripoli,
			 Libya
			(a)In
			 generalThe Secretary of
			 Defense shall take whatever actions may be necessary to—
				(1)exhume the remains
			 of any deceased members of the Armed Forces of the United States buried at a
			 burial site described in subsection (b);
				(2)transfer such
			 remains to an appropriate forensics laboratory to be identified;
				(3)in the case of any remains that are
			 identified, transport the remains to a veterans cemetery located in proximity,
			 as determined by the Secretary, to the closest living family member of the
			 deceased individual or at another cemetery as determined by the
			 Secretary;
				(4)for any member of
			 the Armed Forces whose remains are identified, provide a military funeral and
			 burial; and
				(5)in the case of any
			 remains that cannot be identified, transport the remains to Arlington National
			 Cemetery for interment at the Tomb of the Unknowns.
				(b)Burial sites
			 describedThe burial sites described in this subsection are the
			 following:
				(1)The mass burial
			 site containing the remains of five United States sailors located in Protestant
			 Cemetery in Tripoli, Libya.
				(2)The mass burial
			 site containing the remains of eight United States sailors located near the
			 walls of the Tripoli Castle in Tripoli, Libya.
				(c)ReportNot
			 later than 180 days after the effective date of this section, the Secretary
			 shall submit to Congress a report describing the status of the actions under
			 this section. The report shall include an estimate of the date of the
			 completion of the actions undertaken, and to be undertaken, under this
			 section.
			(d)Effective
			 dateThis section takes effect on the date on which Operation
			 Unified Protector of the North Atlantic Treaty Organization (NATO), or any
			 successor operation, terminates.
			(e)Available
			 fundsThe Secretary of Defense shall carry out this section using
			 amounts authorized to be appropriated for the Department of Defense by Acts
			 enacted before the date of the enactment of this Act.
			
